Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed kit, including the connected artificial teeth and dental plate having concave parts or through holes, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-31 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 27 and 33, the applicant claims the artificial teeth “are connected and integrated each other”, however, it is not clear how the teeth are connected and integrated.  It is believed that the teeth are integrated together, however, the applicant should amend the limitations to clarify.  For examination purposes, the limitation is being interpreted as several teeth being integrated together.
With respect to claim 33, the applicant claims “a point corresponding to the inferior labial frenulum” and further claims “corresponding to the superior labial frenulum”. It is unclear if the applicant is trying to claim two different points if the second citation is in error for inferior labial frenulum. For examination purposes, the limitation of superior is being interpreted as inferior, however, the applicant should amend the claims to clarify. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazar (4,470,815) in view of Kerschensteiner et al. (2015/0132718).
Hazar teaches elements for denture fabrication comprising connected artificial teeth 31 in which two or more artificial teeth are connected and integrated to each other  (see fig. 8, col. 6, ll. 15-29), a maxillary standard dental plate 11 having concave parts 30 for arranging the connected artificial teeth 31 (see fig. 8), wherein the maxillary standard dental plate has a standard shape and size (see col. 4, ll. 10-17, col. 8, ll. 15-23).  It is noted that Hazar does not specifically teach a kit consisting of only the connected teeth and plate, however, it would have been obvious to one having ordinary skill in the art before the time of the invention to provide the only two elements needed to produce the denture for the patient, which is the teeth and plate, in a kit to the user in OM/LPQ ration of 0.76 to 0.98, wherein a point corresponding to a left pterygomaxillary notch of a plate posterior border is defined as a point P, a point corresponding to a right pterygomaxillary notch of the plate posterior border is defined as point Q, a point corresponding to a superior labial frenulum which comes under a median of a labial denture border is defined as point O, a length of a line segment PQ connecting the point P and the point Q is defined as LPQ, and a length of a line segment OM connecting a point O corresponding to the superior labial frenulum which comes under the median of the labial denture border and a middle point M of the line segment PQ is defined as LOM.  
Kerschensteiner teaches a maxillary standard plate and the arrangement of teeth on the plate being stored in a library which contains representation of standard dental arches and shapes and the teeth (see pars. 19-29, 34, 43, 191-192) therefore, the shape of the plate is determined from a generally average morphology which includes for a maxillary plate the line LOM (CD as taught by Kerschensteiner) to be about 50-55 and the line LPQ (line AB as taught by Kerschensteiner, see par. 192) to be about 55-62 for a maxillary standard plate, therefore the ratio of LOM/LPQ is within the claimed range (50/55 is a ratio of .9, it is noted several other ratios are taught by the ranges but only one is shown for an example). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the maxillary standard dental plate taught by Hazar with the maxillary standard dental plate with the average 
Hazar teaches the invention as substantially claimed and discussed above, however, does not specifically teach with respect to claims 28-29 the denture fabrication kit wherein the maxillary standard dental plate has a shape that satisfies all of the following, (I) a LPD1/LPQ ratio and a LQE1/LPQ ratio are each 0.11 to 036, (II) a LPD2/LPQ ratio and a LQE2/LPQ ratio are each 0.19-0.45, and (III) a LPD3/LPQ ratio and LQE3/LPQ ratio each 0.16 to 0.45, wherein respective points dividing the line segment OP connecting the point O and the point P into four equal portion are defined as a point P1, a point P2, and a point P3 from the point O side, points at which vertical lines from the point P1, the point P2, and the point P3 on the line segment OP are intersected with a left buccal denture border are defined as a point D1, a point D2, and a point D3, respective lengths of line segments P1D1, P2D2, and P3D3 connecting the point P1 and the point D1, the point P2 and the point D2, and the point P3 and the point D3, are defines as LPD1, LPD2, and LPD3, respectively, respective points dividing a line segment OQ connecting the point O and the point Q into four equal portions are defined as a point Q1, a point Q2, and a point Q3 from the point O side, points at which vertical lines from the point Q1, the point Q2, and the point Q3 on the line segment OQ are intersected with a right buccal denture border are defined as a point E1, a point E2, and a point E3, and respective lengths of lines segments Q1E1, Q2E2, and Q3E3 connecting the point Q1 and the point E1, the point Q2 and the point E2 and the point Q3 and the point E3, are defined as LQE1, LQE2, and LQE3, respectively, wherein the maximally standard dental PD1/LPQ ratio and the LQE1/LPQ ratio are each 0.21 to 0.26, (II’) a LPD2/LPQ ratio and a LQE2/LPQ ratio are each 0.29-0.35, and (III’) a LPD3/LPQ ratio and LQE3/LPQ ratio each 0.26 to 0.35.
With respect to claims 28-29, Kerschensteiner teaches the dental arch, and therefore the plate width is obtained from the average ratio of several different widths (see pars. 192-195) and the ratio between line LPQ and a point of the denture border is within the claimed range (PQ being 50-55 and one point being 10mm, see fig. 8, the ratio being .2 which is within all the claimed ranges).  It is noted that Kerschensteiner does not teaches all the lines and ratios as claimed, but teaches the arch and plate are based on standard dimensions stored in a library (see pars. 192-195), therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to provide the standard dental plates taught by Hazar/Kerschensteiner with the ratios as claimed by the applicant since it has been held that were the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is noted as discussed above in detail several of the claimed ratios are taught by the prior art of Kerschensteiner. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Hazar with the ratios taught by Kerschensteiner in order to provide the standard dental plate to be of a standard shape and size to fit comfortably within the user’s mouth. It is noted that the applicant does not discuss the claimed ratios as providing any unexpected results, and discusses them as being standard, known dimensions of the oral cavity, so that the standard plate with arranged teeth can be 
Hazar teaches with respect to claim 33, elements for denture fabrication comprising connected artificial teeth 31 in which two or more artificial teeth are connected and integrated to each other  (see fig. 8, col. 6, ll. 15-29, col. 4, ll. 10-17, 21-29 regarding the details being about the maxillary plate, but also can be used for mandibular plate), a mandibular standard dental plate 10 having concave parts 30 for arranging the connected artificial teeth 31 (see fig. 8, above regarding the method is also for mandibular plate), wherein the mandibular standard dental plate has a standard shape and size (see col. 4, ll. 10-17, col. 8, ll. 15-23).  It is noted that Hazar does not specifically teach a kit consisting of only the connected teeth and plate, however, it would have been obvious to one having ordinary skill in the art before the time of the invention to provide the only two elements needed to produce the denture for the patient, which is the teeth and plate, in a kit to the user in order to provide the user with all the materials necessary to complete the denture in a single kit so that the user can easily form the complete denture for the user.  Hazar teaches the invention as substantially claimed and discussed above, however, does not specifically teach the om/Lpq ration of 0.74 to 0.94, wherein a point corresponding to a left retromolar pad of the late posterior border is defined as a point p, a point corresponding to a right retromolar of the plate posterior border is defined as point q, a point corresponding to a inferior labial frenulum which comes under the median of the labial denture border is defined as point o, a length of a line segment pq connecting the point p and the point q is defined as Lpq, and a length of a line segment om connecting a point o corresponding to the inferior labial frenulum which comes under the median of the labial denture border and a middle point m of the line segment pq is defined as Lom.  
Kerschensteiner teaches a mandibular standard plate and the arrangement of teeth on the plate being stored in a library which contains representation of standard dental arches and shapes and the teeth (see pars. 19-29, 34, 43, 191-192) therefore, the shape of the plate is determined from a generally average morphology which includes for a mandibular standard dental plate the line Lom (CD being about 48-52) and line Lpq (AB being about 55-60mm, par. 192) being with the claimed range (the ratio of 48/55 is .87 which is within the claimed range). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the maxillary standard dental plate taught by Hazar with the mandibular standard dental plate with the average dimensions of the dental arch, including the ratios taught by Kerschensteiner in order to provide the standard dental mandibular plate to be of a standard shape and size to fit comfortably within the users mouth.

Hazar teaches the invention as substantially claimed and discussed above, however, does not specifically teach with respect to claims 30-31 the denture fabrication kit wherein the mandibular standard dental plate has a shape that satisfies all of the following, (I) a Lpd1/Lpq ratio and a Lqe1/Lpq ratio are each 0.11 to 0.36, (II) a Lpd2/Lpq ratio and a Lqe2/Lpq ratio are each 0.13-0.34, and (III) a Lpd3/Lpq ratio and Lqe3/Lpq ratio each 0.14 to 0.33, wherein respective points dividing the line segment op connecting the point o and the point p into four equal portion are defined as a point p1, a point p2, and a point p3 from the point o side, points at which vertical lines from the point p1, the point p2, and the point p3 on the line segment op are intersected with a left buccal denture border are defined as a point d1, a point d2, and a point d3, respective lengths of line segments p1d1, p2d2, and p3d3 connecting the point p1 and the point p1, the point p2 and the point p2, and the point p3 and the point D3, are defines as Lpd1, Lpd2, and Lpd2, respectively, respective points dividing a line segment oq connecting the point o and the point q into four equal portions are defined as a point q1, a point q2, and a point q3 from the point o side, points at which vertical lines from the point q1, the point q2, and the point q3 on the line segment oq are intersected with a right buccal denture border are defined as a point e1, a point e2, and a point e3, and respective lengths of lines segments q1e1, q2e2, and q3e3 connecting the point q1 and the point e1, the point q2 and the point e2 and the point q3 and the point e3, are defined as Lqe1, Lqe2, and Lqe3, respectively, wherein the maximally standard dental plate has a shape that satisfies all of the following (I’) the LPD1/LPQ ratio and the LQE1/LPQ ratio are each 0.19 to 0.24, (II’) a LPD2/LPQ ratio and a LQE2/LPQ ratio are each 0.21-0.26, and (III’) a LPD3/LPQ ratio and LQE3/LPQ
With respect to claims 30-31, Kerschensteiner teaches the dental arch, and therefore the plate width is obtained from the average ratio of several different widths (see pars. 192-195) and the ratio between Lpq and a point on the denture border being within the claimed range (.18 which is within the claimed ranges of claim 30).  It is noted that Kerschensteiner does not teaches all the lines and ratios as claimed, but teaches the arch and plate are based on standard dimensions stored in a library (see pars. 192-195), therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to provide the standard dental plates taught by Hazar/Kerschensteiner with the ratios as claimed by the applicant since it has been held that were the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is noted as discussed above in detail several of the claimed ratios are taught by the prior art of Kerschensteiner. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Hazar with the ratios taught by Kerschensteiner in order to provide the standard dental plate to be of a standard shape and size to fit comfortably within the user’s mouth. It is noted that the applicant does not discuss the claimed ratios as providing any unexpected results, and discusses them as being standard, known dimensions of the oral cavity, so that the standard plate with arranged teeth can be provided for providing a denture to the user quickly and easily. It is noted that the prior art of Hazar is for providing the same results, however, it silent on the dimensions of the standard plate, but does teach only a few sizes are needed since the overall or gross dimensions of the human oral cavity does not vary greatly throughout the bulk of the .    
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. The applicant argues that since the claims have been amended to remove the aligner, the claimed invention is illustrated in the drawings. However, the claimed “fabrication kit” comprising the denture plate with the holes or concave parts and the connected teeth are not illustrated in the drawings. It is noted that a denture plate including teeth are illustrated, but the connected teeth and the plate including the holes or concave parts being part of the kit are not illustrated, therefore, the objection is maintained.
The applicant argues that the prior art of Kerschensteiner is directed towards a customized dental plate and therefore does not teach a standard dental plate as claimed. However, it is noted that the prior art of Hazar is used to teach a standard dental plate.  As discussed above, Hazar teaches a standard dental plate and that only a few sizes of a dental plate are needed and the few sizes can be customized, such as further molding, to provide the custom device in a single visit (col. 8, ll. 15-26). It is 
The applicant further argues that the values disclosed by Kerschensteiner are not of a denture plate, but are of the teeth arranged in the arch, however, as disclosed in figure 20 of Kerschensteiner, the teeth are arranged on the plate in the dental arch, therefore, the plate would have similar dimensions including the ratios in order to accommodate the teeth and provide a denture which is comfortable for the user and esthetic, such that is closely replaces the dental arch.  Further as discussed above in detail, the prior art of Hazar teaches the standard dental plate, and Kerschensteiner is being cited to teach that standard oral dimensions are known and used in creating standard dental plates. As discussed above in detail, it is noted that the dimensions and ratios disclosed by the applicant are not disclosed as providing unexpected results or superior benefits, but rather are standard average dimensions of an oral cavity. Therefore, since the prior art of Hazar teaches the standard plate as discussed above in detail, the specific ratios are an obvious modification as discussed in detail above.  Kerschensteiner has been cited to show that a library of known dimensions are known in order to create a standard denture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/5/2021